In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1165V
                                   Filed: November 18, 2016
                                        UNPUBLISHED

****************************
ROBERT STEVENSON,                         *
                                          *
                    Petitioner,           *     Ruling on Entitlement; Concession;
v.                                        *     Influenza (“Flu”) Vaccine; Shoulder
                                          *     Injury Related to Vaccine Administration
SECRETARY OF HEALTH                       *     (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                       *     (“SPU”)
                                          *
                    Respondent.           *
                                          *
****************************
C Clark Hodgson, III, Muller Brazil, LLP, Dresher, PA, for petitioner.
Kathryn Ann Robinette, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On September 20, 2016, Robert Stevenson (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that he suffered an injury to
his left shoulder as a result of an influenza (“flu”) vaccine he received on November 9,
2015. Petition at 1, 3. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On November 17, 2016, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent believes that “petitioner’s alleged injury is
consistent with a shoulder injury related to vaccine administration (‘SIRVA’) and that it
was caused-in-fact by the flu vaccine he received on November 9, 2015.” Id. at 3-4.
Respondent further agrees that no other causes for petitioner’s SIRVA were identified

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
and that petitioner met the statutory requirements by suffering the condition for more
than six months. Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2